DETAILED ACTION
1.	Claims 1-5, 8, 12-15, and 17-25 have been presented for examination. 
	Claims 6-7, 9-11, and 16 have been cancelled. 
	Claims 22-25 are newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Response to Arguments
3.	Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. 
i)	Applicants argue that the Hansen does not recite “the plurality of friction pressure drop components determined and/or provided based on a friction pressure drop component, hydrostatic pressure drop component and acceleration pressure drop component.” As noted previously Hansen recites friction drop components as well as hydrostatic pressure in at least [0116] “The majority of the pressure difference between the wellhead and the reservoir is caused by hydrostatic pressure. Since the tubing can contain various fluids, hydrostatic head is calculated on a cell-by-cell basis, starting from the top” as well as [0156] “Flow between liner cells 70 is affected by friction pressure and hydrostatic head…” Although the Examiner appreciates Applicants amendments, the arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments are further unpersuasive because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore the prior art rejection is MAINTAINED.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


4.	Claims 1-5, 8, 12-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hansen et al. U.S. Patent Publication No. 2009/0294122.

Regarding Claim 1: The reference discloses A processing device, the processing device comprising or implementing: a simulation module for forming, using or providing a model or simulation of a wellbore, the model or simulation representing the wellbore as a plurality of segments or portions; (Paragraph 128) and a pressure drop determination module for determining and/or providing a plurality of friction pressure drop components associated with at least one portion or segment of the wellbore for a plurality of fluids before a drag reducing agent is introduced to the wellbore (Figure 8 shows the entire range of possible effect of the drag reducing agent from onset at 806 to its maximum at 807.), the plurality of friction pressure drop components determined and/or (Examiner note: and/or only requires one of the proceeding) provided based on a friction pressure drop component, (Paragraph 15 “A drag reducing agent (typically a long chain polymer) is typically added to the fluid to decrease the friction pressure loss.  The chemicals are added in concentrations of some ppt (%).”), hydrostatic pressure drop component ([0116] “The majority of the pressure difference between the wellhead and the reservoir is caused by hydrostatic pressure. Since the tubing can contain various fluids, hydrostatic head is calculated on a cell-by-cell basis, starting from the top.” [0156] “Flow between liner cells 70 is affected by friction pressure and hydrostatic head…”) and acceleration pressure drop component wherein each of the friction (Paragraph 15) a different fluid, a different fluid composition (Paragraph 15 “A drag reducing agent (typically a long chain polymer) is typically added to the fluid to decrease the friction pressure loss.  The chemicals are added in concentrations of some ppt (%).”), and/or a different fluid concentration; and the pressure drop determination module is further configured to: dynamically switch or select friction pressure drop components during operation or use of the model or simulation responsive to or dependent on changes in fluid, fluid composition, (Paragraph 15 “A drag reducing agent (typically a long chain polymer) is typically added to the fluid to decrease the friction pressure loss.  The chemicals are added in concentrations of some ppt (%).”), and/or fluid concentration, and calculate pressure drop values for at least one segment or portion and/or between segments or portions using the plurality of friction pressure drop components. (Paragraph 15 and 177)
Regarding Claim 2: The reference discloses A controller for controlling apparatus for performing a wellbore intervention or process, the controller comprising or being in communication with a processing device according to claim 1; wherein the controller is configured to control consecutive flow of a plurality of fluids the wellbore based on the calculated pressure drop values for at least one segment or portion and/or between segments or portions. (Paragraph 55)Regarding Claim 3: The reference discloses The controller according to claim 2, wherein the controller is further configured to control one or more pumps, (Paragraph 20-25) valves, and/or a pressure controller based on the calculated pressure drop values for at least one segment or portion and/or between segments or portions. Regarding Claim 4: The reference discloses The controller according to claim 2, wherein the controller is further configured to control injection of acid into the wellbore by varying at least one of a flow rate of acid and/or drag reducer, and/or a pump rate, and/or an uphole or downhole pressure, and/or one or more valve openings based on the calculated pressure drop values for at least one segment or portion and/or between segments or portions. (Paragraph 55)Regarding Claim 5: See rejection for claim 1.Regarding Claim 8: The reference discloses The method of claim 5, comprises comprising calculating the plurality of friction pressure drop component independently of and/or separately from the reservoir simulator and inputting the friction pressure drop component(s) into the reservoir simulator. (Paragraph 15)
Regarding Claim 12: The reference discloses The method of claim 5, comprising modelling or varying the fluid density and/or fluid concentration and/or composition for one or more segments or portions of the model. (Paragraph 114-115)
Regarding Claim 13: The reference discloses The method of claim 12, wherein the fluid density is modelled or varied by varying a property or parameter of the fluid in the simulation or model. (Paragraph 114-115)Regarding Claim 14: The reference discloses The method of claim 5, comprising determining, modelling and/or tracking one or more fluid fronts in the model or simulation. (Paragraph 114-115)Regarding Claim 15: The reference discloses The method of claim 14, comprising modelling, determining and/or tracking fluid fronts by representing the fluid front(s) using a tracer or tracer concentration. (Paragraph 104)Regarding Claim 17: The reference discloses The method of claim 5, wherein the well intervention comprises an acid stimulation and injecting acid into the wellbore using the at least one parameter or property. (Paragraph 55)Regarding Claim 18: The reference discloses The method of claim 17, wherein the at least one parameter or setting comprises a flow rate of acid and/or drag reducer, and/or a pump rate, and/or an uphole or downhole pressure, and/or one or more valve openings. (Paragraph 55)

Regarding Claim 19: The reference discloses The method according to claim 14, comprising using the determination, modelling and/or tracking of one or more fluid fronts in the model or simulation to determine changes in fluid, fluid composition and/or fluid concentration and the dynamic switching or updating of friction  (Paragraph 15 “A drag reducing agent (typically a long chain polymer) is typically added to the fluid to decrease the friction pressure loss.  The chemicals are added in concentrations of some ppt (%).” Paragraph 177)

Regarding Claim 20: See rejection for claim 1.

Regarding Claim 21: See rejection for claim 1.
Allowable Subject Matter
5.	Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	All Claims are rejected.		

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




February 13, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128